--------------------------------------------------------------------------------

Exhibit 10.1
 
CONSENT AND SECOND AMENDMENT TO LOAN AGREEMENT


CONSENT AND SECOND AMENDMENT TO LOAN AGREEMENT, dated as of May 19, 2016 (this
“Second Amendment”) to that certain Revolving Credit, Term Loan and Security
Agreement, dated as of June 3, 2015 (as amended, restated, amended and restated,
refinanced, replaced, supplemented, modified or otherwise changed from time to
time, the “Loan Agreement”), by and among Motorcar Parts of America, Inc., a New
York corporation (“Borrower”), the other Persons from time to time party thereto
as guarantors, the lenders from time to time party thereto (each, a “Lender” and
collectively, the “Lenders”) and PNC Bank, National Association (“PNC”), as
agent for the Lenders (PNC in such capacity, together with its successors and
assigns in such capacity, “Agent”).
 
WHEREAS, Borrower has requested that Agent and Lenders consent to the relocation
of certain assets and specified business operations from the United States to
Mexico (the “Operations Relocation”); and
 
WHEREAS, Borrower, Agent and the Lenders wish to amend certain terms and
provisions of the Loan Agreement as hereafter set forth.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.         Defined Terms.  Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Loan Agreement.


2.         Consent.  Agent and Lenders hereby consent to the Operations
Relocation as of the Second Amendment Effective Date (as defined in Section 4
below).
 
3.         Amendments.
 
(a)       Existing Definitions.
 
(i)          The definition of “Compliance Certificate” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
““Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto (with such additional information as
reasonably requested by Agent) to be signed by the Chief Financial Officer or
Controller of Borrower.”
 
(ii)         The definition of “Consolidated EBITDA” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
 
-1-

--------------------------------------------------------------------------------

““Consolidated EBITDA” shall mean, with respect to any Person for any period,
(a) the Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (b) without duplication, the sum of the following amounts of such
Person and its Subsidiaries for such period and to the extent deducted in
determining Consolidated Net Income of such Person for such period:  (i)
Consolidated Net Interest Expense, (ii) income tax expense, (iii) depreciation
expense, (iv) amortization expense, (v) severance charges in an aggregate amount
not to exceed $100,000 for any fiscal year of Borrower, (vi) any non-cash
expenses incurred in connection with stock options and other equity-based
compensation, (vii) non-cash charges reducing Consolidated Net Income (excluding
any non-cash charge that results in an accrual of a reserve for cash charges in
any future period) for such period, (viii) standard inventory revaluation
write-downs and write-ups, (ix) non-cash losses on Hedging Agreements, (x) any
expenses incurred in connection with stock offerings, (xi) the amount of all
costs, fees and expenses incurred in connection with the Transactions, (xii)
through the fiscal quarter ending June 30, 2017, any net legal costs and
expenses incurred by such Person and its Subsidiaries in connection with any
discontinued subsidiaries and certain litigation matters in an aggregate amount
not to exceed $14,250,000 for such period, (xiii) costs and expenses incurred as
a result of any step up accounting adjustments, (xiv) all transactional costs,
expenses and charges payable in connection with, any acquisition (whether or not
consummated) in an amount not to exceed $350,000 for any fiscal year of
Borrower, (xv) all transactional costs, expenses and charges payable in
connection with the Specified Acquisition in an amount not to exceed $280,000,
(xvi) Premium To Inventory Purchases in an aggregate amount not to exceed
$30,000,000 for such period, (xvii) non-capitalized transaction expenses related
to the Mexico Business Expansion in an aggregate amount not to exceed [***]1
during the term of this Agreement and (xviii) commencing with the fiscal quarter
in which the specified investments in Customers are expensed during such period,
in an aggregate amount not to exceed [***]2 during the term of this Agreement,
minus (c) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent included in determining
Consolidated Net Income of such Person for such period:  (i) non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of Receivables in the Ordinary Course of Business) for such period and
(ii) non-cash gains on Hedging Agreements.
 
Notwithstanding the foregoing or anything to the contrary contained herein,
Consolidated EBITDA for the fiscal quarters ended September 30, 2014, December
31, 2014, and March 31, 2015, respectively, shall be as separately agreed by
Agent and Borrower.”
 
(iii)        The definition of “Fixed Charge Coverage Ratio” in Section 1.1 of
the Loan Agreement is hereby amended and restated in its entirety to provide as
follows:
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person and its consolidated
Subsidiaries for such period, to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid or prepaid
during such period (other than mandatory prepayments made pursuant to Section
2.20) to the extent there is an equivalent permanent reduction in the
commitments thereunder, plus (ii) Consolidated Net Interest Expense of such
Person and its Subsidiaries for such period (excluding the non-cash portions of
Consolidated Net Interest Expense), plus (iii) income taxes paid or payable by
such Person and its Subsidiaries during such period, plus (iv) cash dividends or
distributions paid, or the cash purchase, redemption or other acquisition or
retirement for value (including in connection with any merger or consolidation),
by such Person or any of its Subsidiaries, in respect of the Equity Interests of
such Person or any of its Subsidiaries (other than dividends or distributions
paid by a Loan Party to any other Loan Party) during such period, plus (v)
Unfunded Capital Expenditures made by such Person and its Subsidiaries during
such period, plus (vi) Premium To Inventory Purchases made by such Person and
its Subsidiaries during such period, plus (vii) specified cash payments made
pursuant to vendor agreements between Borrower and certain Customers of
Borrower, made by Borrower during such period.”
 

--------------------------------------------------------------------------------

1 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 
2 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 
-2-

--------------------------------------------------------------------------------

(iv)        The definition of “Total Leverage Ratio” in Section 1.1 of the Loan
Agreement is hereby amended by inserting the following new paragraph at the end
thereof:
 
“For the purposes of calculating Consolidated EBITDA solely as it applies to
this definition and for any period, if, at any time during such period, Borrower
or any Subsidiary shall have made any Disposition of any assets comprising a
business unit, division, product line or line of business or of Equity Interests
of a Person or consummated a Permitted Acquisition, Consolidated EBITDA for such
period shall be calculated (a) giving pro forma effect to such transaction as if
such Disposition or such Permitted Acquisition, as the case may be, occurred on
the first day of such period, (b) excluding all income statement items (whether
positive or negative) attributable to the assets or Equity Interests that are
subject to any such Disposition made during such period, (c) including all
income statement items (whether positive or negative) attributable to the
property or Equity Interests of such Person(s) acquired pursuant to any such
Permitted Acquisition, as the case may be (provided that such income statement
items to be included are reflected in financial statements or other financial
data reasonably acceptable to Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact), (d) without
duplication of any other adjustments already included in the calculation of
Consolidated EBITDA for such period, after giving effect to the pro forma
adjustments with respect to such transaction and (e) excluding any cost savings,
operating expense reductions, other operating improvements and synergies
expected to be realized by Borrower after giving effect to such Disposition or
such Permitted Acquisition; provided that in the case of clauses (a) through (d)
of this paragraph, any such pro forma adjustments are either (A) subject to a
quality of earnings report or a third party valuation in form and substance
reasonably acceptable to Agent or (B) otherwise acceptable to Agent in its
reasonable discretion.”
 
(b)      New Definitions.
 
(i)          The following defined terms are hereby added to Section 1.1 of the
Loan Agreement in the appropriate alphabetical order:
 
““Second Amendment” shall mean that certain Consent and Second Amendment to Loan
Agreement dated as of May 19, 2016, by and among Borrower, the Lenders party
thereto and Agent.
 
-3-

--------------------------------------------------------------------------------

“Second Amendment Effective Date” shall have the meaning set forth in the Second
Amendment.
 
“Mexico Business Expansion” shall mean the (i) transfer of specified business
operations from the United States to Mexico, (ii) transitioning of certain
operations from the existing Mexican facility to the additional Mexican facility
and (iii) the build-out of the additional Mexican facility.
 
“Mexico Business Expansion Capital Expenditures” shall mean Capital Expenditures
related to the Mexico Business Expansion (which, for the avoidance of doubt,
shall exclude any non-capitalized transaction expenses that are included in
clause (xvii) of the definition of Consolidated EBITDA).”
 
(ii)         The definitions of “Maximum Loan Amount”, “Maximum Revolving
Advance Amount” and “Maximum Swing Loan Advance Amount” in Section 1.1 of the
Loan Agreement are each hereby amended and restated in their entirety to read as
follows:
 
“Maximum Loan Amount” shall mean $145,000,000, less repayments of the Term Loan.
 
“Maximum Revolving Advance Amount” shall mean $120,000,000.
 
“Maximum Swing Loan Advance Amount” shall mean $12,000,000.
 
(iii)        The definition “Permitted Acquisitions” is hereby amended by (x)
deleting “$20,000,000” in clause (a) and inserting “$24,000,000” in its place
and stead and (y) deleting the references to “$10,000,000” and “$15,000,000” in
clause (b) and inserting “$20,000,000” and “$30,000,000”, respectively, in their
place and stead.
 
(iv)        The definition of “Permitted Dividend and Stock Buyback” is hereby
amended by deleting “$20,000,000” in clause (i) of the proviso to clause (d) and
inserting “$24,000,000” in its place and stead.
 
(v)         Clause (s) of the definition of “Permitted Encumbrances” is hereby
amended by deleting “2,500,000” in said clause and inserting “$3,000,000” in its
place and stead.
 
(vi)        Clause (j) of the definition of “Permitted Indebtedness” is hereby
amended by deleting “2,500,000” in said clause and inserting “$3,000,000” in its
place and stead.
 
(vii)       The definition of “Permitted Intercompany Advances” is hereby
amended by (x) deleting “$2,000,000” in clauses (a)(iv)(A) and (b)(iv)(A) and
inserting “$2,400,000” in its place and stead and (y) deleting “$5,000,000” in
clauses (a)(iv)(C) and (b)(iv)(C) and inserting “$6,000,000” in its place and
stead.
 
(viii)      The definition of “Qualified Cash” is hereby amended by deleting
“$5,000,000” and inserting “$6,000,000” in its place and stead.
 
-4-

--------------------------------------------------------------------------------

(ix)         The definition of “Trigger Event” is hereby amended by (x) deleting
“$15,000,000” in clause (b) and inserting “$18,000,000” in its place and stead
and (y) deleting “$7,500,000” in clause (c) and inserting “$9,000,000” in its
place and stead.
 
(x)          The definition of “Trigger Period” is hereby amended by deleting
“$18,750,000” and inserting “$22,500,000” in its place and stead.
 
(c)       Section 2.1(c) of the Loan Agreement is hereby amended by deleting
“$25,000,000” and inserting “$45,000,000” in its place and stead.
 
(d)      Section 3.4(a) of the Loan Agreement is hereby amended by (x) deleting
“$1,000” and inserting “$1,500” in its place and stead and (y) deleting “$1,300”
and inserting “$1,500” in its place and stead.
 
(e)       Section 5.11 of the Loan Agreement is hereby amended by deleting
“$2,500,000” and inserting “$3,000,000” in its place and stead.


(f)       Section 6.5(a) of the Loan Agreement is hereby amended in its entirety
to provide as follows:
 
“(a) Fixed Charge Coverage Ratio. Cause to be maintained as of the end of each
fiscal quarter, (i) beginning with the fiscal quarter ended September 30, 2015,
a Fixed Charge Coverage Ratio of not less than 1.05 to 1.0, (ii) commencing with
the fiscal quarter ended December 31, 2015, a Fixed Charge Coverage Ratio of not
less than 1.1 to 1.0, (iii) commencing with the fiscal quarter ended June 30,
2016, a Fixed Charge Coverage Ratio of not less than 1.05 to 1.0, and (iv)
commencing with the fiscal quarter ended June 30, 2017, a Fixed Charge Coverage
Ratio of not less than 1.15 to 1.0, in each case, measured on a rolling four (4)
quarter basis.”
 
(g)      Section 7.7 of the Loan Agreement is hereby amended in its entirety to
provide as follows:
 
“7.7    Capital Expenditures (a) Make or commit or agree to make, or permit any
of its Subsidiaries to make or commit or agree to make, any Capital Expenditure
(by purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries in any
fiscal period set forth in the table below (excluding the Mexico Business
Expansion Capital Expenditures) to exceed the amount set forth opposite such
fiscal period:
 
Period
 
Capital Expenditure
         
Fiscal Year ended March 31, 2016
 
$
7,000,000
           
Fiscal Year ended March 31, 2017
 
$
5,000,000
           
Fiscal Year ended March 31, 2018 and each fiscal year thereafter
 
$
4,000,000
 

 
-5-

--------------------------------------------------------------------------------

provided, however, that if the amount of the Capital Expenditures permitted to
be made in any fiscal period set forth in the table above is greater than the
actual amount of the Capital Expenditures actually made in such fiscal period
(the amount by which such permitted Capital Expenditures for such fiscal period
exceeds the actual amount of the Capital Expenditures for such fiscal period,
the “Excess Amount”), then fifty percent (50%) of such Excess Amount (each such
amount, a “Carryover Amount”) may be carried forward to the next succeeding
fiscal period (the “Succeeding Fiscal Period”); provided, further that, in each
case, the applicable Carryover Amount for a particular Succeeding Fiscal Period
may not be carried forward to another fiscal period.  Capital Expenditures
(other than Mexico Business Expansion Capital Expenditures) made by the Loan
Parties and their Subsidiaries in any fiscal period shall be deemed to reduce
first, the amount set forth in the table above for such fiscal period and,
second, the applicable Carryover Amount.
 
(b) Make or commit or agree to make, or permit any of its Subsidiaries to make
or commit or agree to make, any Mexico Business Expansion Capital Expenditures
in excess of [***]3 in the aggregate during the period from the Second Amendment
Effective Date until March 31, 2018.”
 
(h)      Section 7.12(b)(ii) of the Loan Agreement is hereby amended by deleting
“$5,000,000” and inserting “$7,000,000” in its place and stead.


(i)        Section 9.9 of the Loan Agreement is hereby amended by (x) deleting
“$20,000,000” in the first sentence thereof and inserting “$24,000,000” in its
place and stead and (y) deleting “25,000,000” in the proviso of the last
sentence thereof and inserting “30,000,000” in its place and stead.


(j)        Section 10.6(b) of the Loan Agreement is hereby amended by deleting
“$2,500,000” in clauses (a) and (b) thereof and inserting “$7,500,000” in its
place and stead.


(k)       Section 10.10 of the Loan Agreement is hereby amended by deleting
“$2,500,000” and inserting “$3,000,000” in its place and stead.


4.         Conditions to Effectiveness.  The effectiveness of this Second
Amendment is subject to the fulfillment of each of the following conditions
precedent (the date such conditions are fulfilled or are waived by Agent is
hereinafter referred to as the “Second Amendment Effective Date”):
 
(a)       Representations and Warranties; No Event of Default.  The following
statements shall be true and correct: (i) the representations and warranties
contained in this Second Amendment, ARTICLE V of the Loan Agreement and in each
other Loan Document, certificate, or other writing delivered to Agent or any
Lender pursuant hereto or thereto on or prior to the Second Amendment Effective
Date are true and correct in all material respects (and in all respects if such
representation and warranty is already qualified by materiality or by reference
to a Material Adverse Effect) on and as of the Second Amendment Effective Date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (and in all respects if such representation and warranty is already
qualified by materiality or by reference to a Material Adverse Effect) on and as
of such earlier date) and (ii) no Default or Event of Default shall have
occurred and be continuing on the Second Amendment Effective Date or would
result from this Second Amendment becoming effective in accordance with its
terms.


--------------------------------------------------------------------------------

3 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 
-6-

--------------------------------------------------------------------------------

(b)      Execution of Amendment.  Agent and the Lenders shall have executed this
Second Amendment and shall have received a counterpart to this Second Amendment,
duly executed by each Loan Party.
 
(c)       Second Amendment Fee Letter; Payment of Fees, Etc.  (A) Agent shall
have received, on or before the Second Amendment Effective Date, that certain
fee letter, dated as of May 19, 2016, among Agent and Borrower (the “Second
Amendment Fee Letter”), duly executed by Borrower, and (B) Borrower shall have
paid, on or before the Second Amendment Effective Date, (i) all fees due and
payable on or prior to the Second Amendment Effective Date pursuant to the
Second Amendment Fee Letter and (ii) all fees and invoiced costs and expenses
then payable by Borrower pursuant to the Loan Documents, including, without
limitation, Section 16.9 of the Loan Agreement.  All fees under this Section
4(c) shall be fully earned and payable as of the Second Amendment Effective
Date, and may be charged by Agent to the Borrower’s Account.
 
(d)      Secretary’s Certificates and Authorizing Resolutions.  Agent shall have
received a certificate of the Secretary or Assistant Secretary (or equivalent
officer, partner or manager) of Borrower in form and substance satisfactory to
Agent dated as of the Second Amendment Effective Date which shall certify copies
of resolutions in form and substance reasonably satisfactory to Agent of the
board of directors of Borrower authorizing the execution, delivery and
performance of the Second Amendment and any amended and restated or new
Revolving Credit Notes (based upon the Revolving Commitment Amounts of the
Lenders after giving effect to this Second Amendment).
 
(e)       Notes.  Agent shall have received any Notes requested by a Lender
reflecting the Revolving Commitment Amount of such Lender after giving effect to
this Second Amendment, duly executed and delivered by an authorized officer of
Borrower.
 
(f)       Legal Opinion.  Agent shall have received the executed legal opinion
of Latham & Watkins LLP, counsel to the Loan Parties, in form and substance
reasonably satisfactory to Agent which shall cover such matters incidents to the
Second Amendment as Agent may reasonably require.
 
-7-

--------------------------------------------------------------------------------

5.         Representations and Warranties.  Each Loan Party represents and
warrants as follows:
 
(a)       Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Second Amendment, and to consummate the transactions
contemplated hereby and by the Loan Agreement, as amended hereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.


(b)      Authorization, Etc.  The execution, delivery and performance by each
Loan Party of this Second Amendment, and the performance of the Loan Agreement,
as amended hereby, (i) have been duly authorized by all necessary action, (ii)
do not and will not contravene any of its Organizational Documents or any
Applicable Law in any material respect or any material Contractual Obligation
binding on or otherwise affecting it or any of its properties, (iii) do not and
will not result in or require the creation of any Lien (other than pursuant to
any Loan Document) upon or with respect to any of its properties, and (iv) do
not and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.


(c)       Governmental Approvals.  No authorization or approval or other action
by, and no notice to or filing with, any Governmental Body is required in
connection with the due execution, delivery and performance of this Second
Amendment by the Loan Parties, and the performance of the Loan Agreement, as
amended hereby.


(d)      Enforceability of this Second Amendment.  This Second Amendment and the
Loan Agreement, as amended hereby, when delivered hereunder, will be a legal,
valid and binding obligation of each Loan Party, enforceable against such Loan
Party in accordance with the terms thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally.


(e)       Representations and Warranties; No Event of Default.  The statements
in Section 4(a) of this Second Amendment are true and correct.


6.         Release.  Each Loan Party hereby acknowledges and agrees that:  (a)
neither it nor any of its Affiliates has any claim or cause of action against
Agent or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) Agent and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Loan Parties and their Affiliates under the Loan Agreement
and the other Loan Documents that are required to have been performed on or
prior to the date hereof.  Notwithstanding the foregoing, Agent and the Lenders
wish (and the Loan Parties agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent and the Lenders’ rights, interests, security
and/or remedies under the Loan Agreement and the other Loan Documents. 
Accordingly, for and in consideration of the agreements contained in this Second
Amendment and other good and valuable consideration, each Loan Party (for itself
and its Affiliates and the successors, assigns, heirs and representatives of
each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Second Amendment Effective Date directly arising out of,
connected with or related to this Second Amendment, the Loan Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.
 
-8-

--------------------------------------------------------------------------------

7.         No Novation; Reaffirmation and Confirmation.
 
(a)       This Second Amendment does not extinguish the obligations for the
payment of money outstanding under the Loan Agreement or discharge or release
the lien or priority of any mortgage, security agreement, pledge agreement or
any other security therefore.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Loan Agreement
or instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith. 
Nothing expressed or implied in this Second Amendment shall be construed as a
release or other discharge of Borrower under the Loan Agreement, or the other
Loan Documents, as amended hereby, from any of its obligations and liabilities
as “Borrower” thereunder.
 
(b)      Borrower hereby (i) acknowledges and reaffirms its obligations as set
forth in each Loan Document, as amended hereby, (ii) agrees to continue to
comply with, and be subject to, all of the terms, provisions, conditions,
covenants, agreements and obligations applicable to it set forth in each Loan
Document, as amended hereby, which remain in full force and effect, and (iii)
confirms, ratifies and reaffirms that the security interest granted to Agent,
for the benefit of Agent and the Lenders, pursuant to the Loan Documents, as
amended hereby, in all of its right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of Agent, for the benefit of Agent and the
Lenders, with the same force, effect and priority in effect both immediately
prior to and after entering into this Second Amendment.
 
-9-

--------------------------------------------------------------------------------

8.         Miscellaneous.
 
(a)       Continued Effectiveness of the Loan Agreement and the Other Loan
Documents.  Except as otherwise expressly provided herein, the Loan Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, except that on and
after the Second Amendment Effective Date (i) all references in the Loan
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Loan Agreement shall mean the Loan Agreement as amended
by this Second Amendment, (ii) all references in the other Loan Documents to the
“Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended by this
Second Amendment, and (iii) all references to “Revolving Credit Commitment
Amount” and “Revolving Commitment Percentage” shall mean the amount and
percentage set forth below such Lender’s name on the signature page of this
Second Amendment (or, in the case of any Lender that became a party to the Loan
Agreement after the Second Amendment Effective Date pursuant to Sections 16.3(c)
or (d) of the Loan Agreement, the Revolving Commitment Amount (if any) and the
Revolving Commitment Percentage (if any) as set forth in the applicable
Commitment Transfer Supplement).  To the extent that the Loan Agreement or any
other Loan Document purports to pledge to Agent, or to grant to Agent, a
security interest or lien, such pledge or grant is hereby ratified and confirmed
in all respects.  Except as expressly provided herein, the execution, delivery
and effectiveness of this Second Amendment shall not operate as an amendment of
any right, power or remedy of Agent and the Lenders under the Loan Agreement or
any other Loan Document, nor constitute an amendment of any provision of the
Loan Agreement or any other Loan Document.


(b)      Counterparts.  This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Second Amendment by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Second
Amendment.


(c)       Headings.  Section headings herein are included for convenience of
reference only and shall not constitute a part of this Second Amendment for any
other purpose.


(d)      Costs and Expenses.  Borrower agrees to pay on demand all fees, costs
and expenses of Agent and the Lenders in connection with the preparation,
execution and delivery of this Second Amendment.


(e)       Second Amendment as Other Document.  Each Loan Party hereby
acknowledges and agrees that this Second Amendment constitutes an “Other
Document” under the Loan Agreement.  Accordingly, it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by
any Loan Party under or in connection with this Second Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Second Amendment (subject to any
applicable notice or grace periods under the Loan Agreement).


(f)       Severability.  Any provision of this Second Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
-10-

--------------------------------------------------------------------------------

(g)      Governing Law.  This Second Amendment shall be governed by and
construed in accordance with, the laws of the State of New York.


(h)       Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS SECOND AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
 
[Remainder of page intentionally left blank]
 
-11-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.





 
BORROWER:
     
MOTORCAR PARTS OF AMERICA, INC.
     
By:
/s/ Selwyn Joffe
   
Name:  Selwyn Joffe
   
Title:    Chairman, President and Chief Executive Officer

 
Signature Page to Consent and Second Amendment to Loan Agreement
 

--------------------------------------------------------------------------------

 
AGENT AND LENDER:
     
PNC BANK, NATIONAL ASSOCIATION
       
By:
/s/ Frederick Kiehne
   
Name:  Frederick Kiehne
   
Title:  Senior Vice President
       
Revised Revolving Commitment Amount: $70,000,000
Revised Revolving Commitment Percentage: 58.333333333%

 
Signature Page to Consent and Second Amendment to Loan Agreement
 

--------------------------------------------------------------------------------

 
LENDERS:
     
EVERBANK
       
By:
/s/ Christopher J. Norrito
   
Name:  Christopher J. Norrito
   
Title:  Vice President
       
Revised Revolving Commitment Amount: $21,000,000
Revised Revolving Commitment Percentage: 17.50%

 
Signature Page to Consent and Second Amendment to Loan Agreement
 

--------------------------------------------------------------------------------

 
ISRAEL DISCOUNT BANK OF NEW YORK
     
By:
/s/ Robert Abraham
   
Name:  Robert Abraham
   
Title:  First Vice President
       
By:
/s/ Richard Miller
   
Name:  Richard Miller
   
Title:  Senior Vice President
       
Revised Revolving Commitment Amount: $17,000,000
Revised Revolving Commitment Percentage: 14.16666670%

 
Signature Page to Consent and Second Amendment to Loan Agreement
 

--------------------------------------------------------------------------------

 
SCOTTRADE BANK
       
By:
/s/ Ann M. Sutter
   
Name:  Ann M. Sutter
   
Title:  Senior Vice President
       
Revised Revolving Commitment Amount: $12,000,000
Revised Revolving Commitment Percentage: 10.0%

 
 
Signature Page to Consent and Second Amendment to Loan Agreement

--------------------------------------------------------------------------------